    Case: 2:19-cr-00064-EAS Doc #: 43 Filed: 10/05/20 Page: 1 of 3 PAGEID #: 108




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,

                Plaintiff,                           JUDGE EDMUND A. SARGUS, JR.
                                                     CASE NO. 2:19-CR-064
        v.

KIARA MITCHELL,

                Defendant.

                                    OPINION AND ORDER

        This matter is before the Court on Defendant’s Motion for Termination of House Arrest (ECF

No. 41), which is opposed by the Government (ECF No. 42). For the reasons set forth below, the

Court DENIES Defendant’s Motion.

                                                I.

        The defendant used three false Social Security numbers to amass about $70,000 in debt

and to hide her criminal record when applying for an apartment. She incurred $11,104 in debt to

the home improvement store Lowe’s, she financed two cars totaling about $52,000 within three

months of each other in 2018, and she incurred $4,037 in debt to Sprint and AT&T. She

committed these offenses while she was under community control from a theft case in state

court. She continued to engage in this conduct even after pleading guilty, but before sentencing,

in this case.

        The guideline sentencing range for the defendant called for 18 to 24 months of

imprisonment. The United States recommended a sentence of six months of imprisonment

followed by six months of home detention. On March 10, 2020, the Court sentenced the

defendant to a 3-year term of probation with 12 months of home detention.
    Case: 2:19-cr-00064-EAS Doc #: 43 Filed: 10/05/20 Page: 2 of 3 PAGEID #: 109




                                                  II.

        On September 22, 2020, about six months into her sentence, the defendant moved for

termination of the remainder of the term of her house arrest. She points out that even with the

challenges that have come with living in the times of COVID-19 she has complied with the terms

of her probation. She further contends:

        Miss Mitchell’s mother is ill and now Miss Mitchell must try to take care of her Mother
        while at the same time, take care of her children and at the same time work full-time to
        pay her bills and additionally she must now make restitution payments of $200.00 per
        month. These aforementioned obligations require her to be on the go for upwards to 18
        hours a day sometimes. . . .

        Additionally, Miss Mitchell is seeking newer and better employment and/or attempting
        to work more hours to have this case terminated in order for employers to consider her
        application and placement.

(Mot. at 2.)

        The Government responds that “the defendant does not articulate exactly how the home

detention prevents her from working or caring for her family.” It continues that “[t]here no

conflict between her participation in home detention and her other responsibilities, because the

home detention program specifically contemplates ‘approved absences for gainful employment,

community service, religious services, medical care, educational or training programs, and such

other times as may be specifically authorized.’” (Opp. at 2.) The Government further opposes

the request, specifying:

        The defendant’s criminal record does not support her request for leniency in this
        case. In 2014, the defendant punched another woman in a courthouse. (PSR ¶ 51).
        She was convicted of disorderly conduct. The next year, 2015, she was arrested for
        credit card fraud. (PSR ¶ 52). She was placed on community control beginning on
        April 10, 2017, but just nine days later, she was arrested for operating a vehicle
        while impaired. (PSR ¶ 53). In addition, while she was still under community
        control from the credit card case, she began committing the offense conduct that
        underlies this case. (PSR ¶ 56). She was ultimately terminated unsuccessfully from
        community control due to her OVI offense and her failure to maintain employment
        and complete community service. (PSR ¶ 52).


                                                   2
   Case: 2:19-cr-00064-EAS Doc #: 43 Filed: 10/05/20 Page: 3 of 3 PAGEID #: 110




Id. The Government’s arguments are well taken.

       This Court has shown the appropriate amount of leniency and is not inclined to provide

any additional. The Defendant’s Motion for Termination of House Arrest, is therefore DENIED.

(ECF No. 41).

       IT IS SO ORDERED.



10/5/2020                                          s/Edmund A. Sargus, Jr.
DATE                                               EDMUND A. SARGUS, JR.
                                                   UNITED STATES DISTRICT JUDGE




                                              3
